Citation Nr: 1230984	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  05-15 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for prostatitis.

2.  Entitlement to increases in the ratings for a low back disability, currently assigned "staged" ratings of 20 percent prior to April 18, 2011, and 40 percent from that date.

3.  Entitlement to a rating in excess of 10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1978 to September 1998.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Philadelphia, Pennsylvania RO that denied the Veteran's claims of service connection for prostatitis and a rating in excess of 10 percent for right knee disability (June 2004) and denied a rating in excess of 20 percent for low back disability (March 2008).  In January 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  In March 2011, the matters were remanded for additional evidentiary development.  An interim [May 2012] rating decision increased the  rating for low back disability to 40 percent, effective April 18, 2011; that issue is characterized to reflect that "staged" ratings are assigned, and that both "stages" are on appeal..


FINDINGS OF FACT

1.  Prostatitis was not manifested in, and is not shown to be related to, the Veteran's service.

2.  Prior to April 18, 2011, the Veteran's low back disability was not shown to be manifested by limitation of thoracolumbar spine forward flexion to 30 degrees or less or by ankylosis of the spine; incapacitating episodes of disc disease and/or separately ratable neurological manifestations were not shown.

3.  From April 18, 2011 the Veteran's low back disability is not shown to at any time have been manifested by unfavorable ankylosis of the entire thoracolumbar spine, incapacitating episodes of disc disease, and/or separately ratable neurological manifestations.

4.  The Veteran's right knee disability is not shown to be manifested by subluxation or lateral instability of the knee, by flexion limited to 30 degrees or extension limited to 15 degrees, flexion limited to 45 degrees and extension limited to 10 degrees, or by additional limitations due to pain, weakened movement, excessive fatigability with use, or incoordination.


CONCLUSIONS OF LAW

1.  Service connection for prostatitis is not warranted.  38 U.S.C.A. 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  Ratings for the Veteran's low back disability in excess of 20 percent prior to April 18, 2011 and/or in excess of 40 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.21, 4.71a, Diagnostic Codes (Codes) 5243-5237 (2011).

3.  A rating in excess of 10 percent for right knee disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5257, 5259, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of his claims.  March 2004, October 2007, and December 2007 letters explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  November 2008, January 2010, and March 2011 letters also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  At the January 2011 Travel Board hearing before the undersigned, the Veteran was advised of what he still needs to substantiate the claims; his testimony reflects that he is aware of what is still needed to substantiate his claims.  

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for VA examinations in April 2004, November 2007, January 2008, August 2009, February 2010, and April 2011, which will be discussed in greater detail below, though the Board finds these examinations (cumulatively) to be adequate as they included both a review of the Veteran's history and a physical examination that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, and in Virtual VA (VA's electronic data storage system), with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection for prostatitis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

The Veteran contends that he has prostatitis that was first manifested in service.

The Veteran's STRs are silent for any complaint, finding, treatment, or diagnosis relating to a prostate disability.  They show that he underwent a vasectomy in service and was subsequently seen for various genitourinary complaints:  On June 1990 treatment, he complained of urinating blood for one day; he reported that it had never happened before; it was noted that in April 1990 he was seen for a probable sexually transmitted disease (STD).  On November 1991 treatment, it was noted that a bilateral vasectomy was performed with no resulting problems.  On March 1993 treatment, the Veteran complained of frequency (every 15 to 30 minutes during the day, and every 4 to 4.5 hours during the night), increased urgency, and increased voiding of small amounts; it was noted that he had been off of Lasix for 2 weeks and his urinalysis was normal.  On July 1993 treatment he complained of increased frequency and urgency for one week.  On September 1993 treatment, the assessment was rule-out urinary tract infection due to complaints of increased frequency and urgency.  On September 1995 treatment, the Veteran presented with bilateral testicular pain which began spontaneously the previous day; the assessment was acute epididymitis.  On November 1995 treatment, he presented with a post vasectomy infection of 2 months; it was noted that he had a vasectomy in 1991 and 2 months earlier had acute epididymitis; he reported that it had improved for a while but the increased pain had recurred.  On December 1995 treatment, the Veteran complained of chronic left epididymal pain with left testicular swelling and penile pain for 3 months; the assessment was left epididymitis.  On July 1996 treatment, the Veteran complained of painful urination and bloody discharge for 5 days; it was noted that a previous diagnosis 6 months earlier had been epididymitis; following a physical examination, the assessment was probable urethritis.  On January 1998 treatment, the Veteran complained of pain in the groin area for 5 days, described as aching and recurring; he reported that he had not tried any medications but he had not found anything to relieve the pain; he denied frequent urination, dysuria, or hematuria.  On February 1998 treatment, the Veteran complained of testicular pain for 4 weeks, stating that the pain started without any trauma; he stated that he had no dysuria, nothing relieved or increased the testicular pain, and he reported increased urgency and frequency; it was noted that the pain had an unknown etiology.  On later February 1998 treatment, he complained of chronic left testicular pain and a 3-week history of increased frequency and urgency, without dysuria, and with nocturia twice nightly; he was noted to be status post vasectomy in 1993.

Postservice medical evidence includes VA and private treatment records showing that simple bilateral epididymal head cysts and small bilateral hydroceles were diagnosed based on a testicular ultrasound in April 2001.  Following complaints of prostatitis beginning in January 2001, benign prostatic hypertrophy (BPH) was diagnosed based on a cystoscopy in November 2001.  Both diagnoses were approximately three years after service.  In March 2002, the assessments were nonspecific prostatitis and erectile dysfunction.  In October 2002, the assessments were erectile dysfunction, hypotestosteremia, and nonspecific prostatitis/BPH.  Subsequent VA and private treatment records show continuing diagnoses of BPH and recurrent prostatitis.

On April 2004 VA examination, the Veteran was noted to have a history of benign hypertrophy of the prostate; he reported that he was seeing a urologist for treatment and he was taking medication, although he was unsure of the name.  No etiological opinion was offered regarding the diagnosis of BPH.

On February 2010 VA examination, it was noted that the Veteran "originally developed problems with his prostate in 1995", consisting of suprapubic pain, dysuria, and straining to void.  He was eventually treated with antibiotics and diagnosed with BPH.  In June 2008, he had thermotherapy for the disability but it did not help.  In May 2009, he had a green light laser TURP by his private urologist, which relieved some of the urinary obstruction.  The Veteran reported that he had had prostatitis about 5 or 6 times over the years, most recently in 2009.  He reported that he was not currently taking any medication for his urinary condition but he had tried taking Detrol-LA, and he took Pyridium as needed when he had dysuria.  He denied any history of prostate cancer, any abnormalities of the kidneys, or any urinary incontinence although he did have urgency.  He did not use absorbent pads or diapers.  He reported voiding 4 to 5 times during the day and twice at night.  He worked in logistics and his urinary symptoms had no effect on his occupation.  He reported having erectile dysfunction that began in 1998, for which he took Cialis with good results.  He reported that his activities of daily living were impacted by his condition in that, because of the urinary urgency, he had to be near a bathroom, which made him curtail some leisure activities.  He was not on hemodialysis, and he denied testicular atrophy.  Following physical examination, the diagnoses included BPH status post green light laser, mild to moderately active at that time; erectile dysfunction which responded to Cialis; and history of recurrent prostatitis mildly active at that time.  

In a May 2010 opinion, the February 2010 VA examiner noted the three diagnoses on examination.  The examiner noted that the Veteran was treated in service for nonspecific urethritis, and did not have prostatitis or BPH diagnosed until after he left the military.  The examiner opined that therefore the Veteran's BPH, erectile dysfunction, and recurrent prostatitis are less likely as not caused by or a result of the genitourinary conditions he was treated for in the military service.

At the January 2011 Travel Board hearing, the Veteran testified that he began having trouble with prostatitis in 1995 while in service, with symptoms including pain in his groin area; he testified that a medical provider in service told him that his groin pain and other genitourinary complaints were related to his 1992 vasectomy.  He testified that after service, his primary care physician referred him to a urologist, who diagnosed an enlarged prostate in approximately 2000; he testified that he was having the same symptoms at the time he was diagnosed as those he had in service.

In March 2011, the Board remanded the matter to afford the Veteran a VA nexus examination.  On April 2011 VA examination, the examiner noted that the Veteran had a vasectomy in 1992.  The Veteran stated that he began having prostate problems in 1995 and was diagnosed with BPH "then".  The examiner noted that the Veteran had dysuria, pain over the suprapubic area, and difficulty passing urine; he was treated with antibiotics and in June 2008 had thermotherapy for the condition, which was not helpful.  In May 2009, he underwent a green light laser TURP, which relieved some of the urinary obstruction and helped with the BPH.  The examiner noted that the Veteran had had recurrent prostatitis since that time and reported that he was last on antibiotics in December 2010.  The Veteran reported taking medication for his urinary symptoms, with some relief, and he also took Cialis for erectile dysfunction with very good relief.  The Veteran denied any urinary dysfunction; he did not have any urinary incontinence but did have some urgency.  He reported that he would lose some urine if he could not get to a bathroom soon enough, but he used no pads or diapers.  He reported voiding 10 times during the day and 3 to 4 times at night; he denied any urinary malignancies.  The Veteran reported that his frequent bathroom trips interrupted his work but he was still able to perform his job satisfactorily.  His activities of daily living were similarly affected due to multiple trips to the bathroom while awake and at night.  There were no other residuals of the Veteran's genitourinary condition; he was not on dialysis and he denied any history of testicular atrophy.  Following a physical examination, the diagnoses were recurrent prostatitis and erectile dysfunction.

The April 2011 examiner stated that a search of medical literature revealed that there are many theories as to the cause of chronic prostatitis, but the actual cause is unknown; therefore, she was unable to identify the etiology for the Veteran's recurrent prostatitis without resorting to mere speculation.  She stated that the search of medical literature did not find support for the notion that a vasectomy causes chronic prostatitis; therefore, the examiner opined that the Veteran's chronic prostatitis is not caused by or a result of the vasectomy he had in service, and it is not caused by or a result of his military service.
There is no evidence that a prostate disability was manifested during active duty service.  While the Veteran suggests otherwise by asserting that during service he had symptoms similar to those present when prostatitis was diagnosed, a VA medical professional who examined the Veteran has discounted that any symptoms in service were diagnostic of prostatitis.  The examiner indicated that a review of medical literature found no support for the proposition that the Veteran's recurrent prostatitis might be related to complaints noted in service.  The nature and etiology of a genitourinary disability are complex medical questions that require medical knowledge/training.   See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As a layperson, the Veteran lacks the training/experience to offer a competent opinion in such matter, and his opinion (based on his own observations) has no probative value.  Consequently, service connection for the claimed prostatitis on the basis that it became manifest during service and persisted is not warranted.  

Therefore, to establish service connection for prostatitis, the Veteran must affirmatively show that the disability is indeed related to his active duty service.  See Combee v. Brown, 34 F.3d at 1043 (Fed Cir. 1994).  The record, including VA and private treatment records as well as VA examinations, shows the Veteran has received treatment for recurrent prostatitis and BPH.  It is not in dispute that he has been treated for such disabilities.  However, the evidence indicates that the chronic prostate disabilities were first manifested in 2001 (approximately 3 years postservice).  There is no competent evidence that relates the Veteran's prostate disability to his service, or even suggests there may be such a nexus.  The Board finds that the opinion offered on April 2011 VA examination to the effect that the Veteran's prostatitis is unrelated to service is entitled to great probative weight as it reflects familiarity with the factual data, and includes explanation of rationale, indicating that a review of medical literature was completed before the opinion was offered.   Because there is no competent evidence to the contrary, the Board finds the opinion persuasive.

In summary, there is no competent evidence that any current chronic prostate disability might be etiologically related to the Veteran's service.  Accordingly, the Board concludes that the preponderance of the evidence is against this claim.
 
Increased ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. §  4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).


Low back disability

The RO has evaluated the Veteran's service-connected low back disability under Codes 5243-5237 as chronic lumbosacral strain/sprain with intervertebral disc syndrome, consistent with the diagnosis on VA examination (hereinafter "low back disability").  Inasmuch as there is a specific diagnostic code for intervertebral disc syndrome (Code 5243) and because that code provides for rating under alternate criteria in addition to those applicable to degenerative joint disease, and thus is potentially more favorable, the Board finds that the proper code for rating the Veteran's service-connected low back disability is indeed Code 5243.

Intervertebral disc syndrome is rated either under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes whichever method results in the higher evaluation when all disabilities are combined under 4.25.  38 C.F.R. § 4.71a, Code 5243.

Under the General Formula a 20 percent rating for thoracolumbar disc disease is warranted when (1) forward flexion of the thoracolumbar spine is greater than 30 degrees but less than 60 degrees; (2) the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or (3) there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when (1) forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or (2) when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  The criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.

Any associated neurological abnormalities including, but not limited to, bowel or bladder impairment are to be rated separately, under an appropriate diagnostic code.  Note 1 following the General Formula.  

For purposes of rating under Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.  [As no such episodes requiring bed rest prescribed by a physician and treatment by a physician are shown (or alleged) in the instant case, further discussion of the criteria for rating based on incapacitating episodes is not necessary.]

The Veteran's claim for an increased rating was received in July 2007.  The relevant period for consideration in this appeal begins one year prior to that submission (i.e., in July 2006).  There is no medical evidence of record regarding the status of the Veteran's low back disability from July 2006 to April 2007.

On April 2007 VA treatment, the Veteran complained of low back pain and right sciatica off and on, a chronic problem for many years although he reported his symptoms were getting worse.  The impressions included right sciatica and a history of herniated disc.  

A June 2007 MRI of the lumbar spine resulted in impressions of disc bulges at L3-L4 and L4-L5, and disc herniation at L2-L3.  There was normal curvature of the lumbar spine.

On November 2007 VA examination, the Veteran was noted to have developed a low back disability from a fall onto a rock in service, in 1979; he denied any surgery to his low back.  He reported moderate constant pain of the low back, described as intermittent burning pain with numbness and tingling radiating to his left leg 3 times per day, with a duration lasting approximately 10 minutes.  He denied any weakness or any fatigue in regards to the burning radiating pain to the left leg.  He presented with a mild to moderate slow antalgic gait using a cane; he claimed he used a lumbosacral brace as well but did not wear it at the time of examination.  He denied using a walker, crutches, or a wheelchair.  Regarding his occupation in logistics as well as his activities of daily living, the Veteran reported having difficulty with prolonged sitting, standing, and walking for more than 10 minutes, or bending and lifting more than 20 pounds, due to low back pain.  
On physical examination, lumbar flexion was from 0 to 90 degrees, extension was from 0 to 20 degrees, lateral flexion bilaterally was from 0 to 20 degrees, and lateral rotation bilaterally was from 0 to 20 degrees.  The ranges of motion were not additionally limited by pain, fatigue, weakness, or lack of endurance with repetitive use.  The Veteran denied any flare-ups of his low back disability.  There was evidence of mild to moderate pain of the lumbar spine with lumbar flexion from 80 to 90 degrees, with extension from 10 to 20 degrees, and with lateral flexion and rotation bilaterally from 10 to 20 degrees.  There was mild to moderate pain of the lumbar spine with moderate spasm, and moderate tenderness but no weakness.  A neurological examination was normal.  The Veteran denied any incapacitating episodes during the previous 12 months.  The examiner noted the findings on June 2007 MRI study of the lumbar spine.  The diagnosis was chronic lumbosacral strain and sprain or intervertebral disc syndrome mildly to moderately active at the time of examination.  

Based on these findings, the March 2008 rating decision on appeal continued a 20 percent rating for chronic lumbosacral strain/sprain with intervertebral disc syndrome.

On February 2010 VA examination, the Veteran reported having constant pain in the low back, for which he took 800 milligrams of Motrin twice per day.  He reported that the pain radiated to the right lateral thigh, which occurred once or twice per week and lasted up to 4 hours.  He sometimes used a heating pad on the right thigh which provided great relief, but the pain sometimes went away spontaneously.  He reported that he had an abdominal binder type of low back support, although he was not wearing it at the time of examination.  He also used a cane for relief and support of his low back disability.  He was able to perform his occupational responsibilities in spite of the low back pain, as he had an adapted chair which provided excellent low back support while he was at work.  He reported that sitting for more than one hour caused increased low back pain, and he had to stand up and stretch to relieve it.  He reported having no additional functional impairment due to the low back disability.  Flare-ups occurred with prolonged sitting, which he minimized.  Flare-ups also occurred with damp weather, which produced increased pain.  He reported he had no incapacitating episodes of low back pain in the previous 12 months.  The examiner noted that a 1999 MRI of the lumbar spine showed a herniated disc with the right lateral disc protrusion into the right neural foramen with compression of the right L2 nerve root, as well as degenerative disc disease with disc desiccation at L3-L4, L4-L5, and L5-S1 levels, and facet degenerative changes bilaterally; the examiner found no need for additional X-rays as the evidence already showed degenerative disc disease and degenerative joint disease.  It was noted that the Veteran was morbidly obese.  

On physical examination, there was tenderness to palpation over the spinous processes of the lumbar spine.  There was no palpable paravertebral lumbar muscle spasm.  Flexion and extension was from 0 to 10 degrees, right and left lateral rotation were from 0 to 15 degrees bilaterally, and right and left lateral flexion was from 0 to 10 degrees bilaterally.  On repetitive motion, forward flexion was increased to 0 to 20 degrees, extension was increased to 0 to 15 degrees, and lateral rotation and flexion bilaterally were unchanged.   The examiner noted that these ranges of motion were demonstrated on formal range of motion testing; however, the Veteran was also observed prior to the formal examination when sitting in the chair to remove the right knee brace and then to take off his pants to allow for examination of the knee, as well as after the formal examination was concluded.  The examiner observed the Veteran to bend forward "considerably more than the 0 to 10 degrees forward flexion would allow if this was a consistent finding on both formal and informal examination"; the examiner stated that the actual forward flexion range of motion could not be stated without resorting to mere speculation, because of the "significant observed disparity between the formal and informal examination".  The examiner noted that, by definition, he could not measure the range of motion when he was observing the Veteran as opposed to formally measuring the range of motion of the lumbar spine.  On neurologic examination, reflexes were reduced in the right knee but present; there was no sensory impairment in either lower extremity.  Straight leg raising was negative in the left lower extremity but produced a complaint of low back pain in the right thigh.  The examiner noted that when the Veteran was recumbent on the examining table, he complained of right lateral thigh pain consistent with his known right L2 nerve root compression.  There was no motor weakness or sensory impairment in either lower extremity.  The diagnoses were degenerative disc disease, L3-L4, L4-L5 and L5-S1 with herniated disc compressing the right L2 nerve root; and degenerative joint disease of the lumbosacral spine.

Additional VA and private treatment records from separation from service through January 2011 show symptomatology largely similar to that found on the VA examinations described above.

At the January 2011 Travel Board hearing, the Veteran testified that he had been incapacitated by his low back disability 5 to 6 times during a 12 month period, during which time he was unable to get out of bed for 3 days, but the bedrest was not prescribed by a physician.  He testified that he slept with a heating pad for his back, had a back brace issued by the Army, and received epidural shots to relieve back pain up to twice a year.  

On March 2011 remand, the Board found the February 2010 VA examination to be inadequate, as it included no definitive information regarding a critical finding.  The matter was remanded to afford the Veteran another VA examination.

On April 2011 VA examination, the Veteran reported that he was involved in two automobile accidents after service, in 1998 and then in 2008; he reported that he continued to have persistent low back pain after these accidents, and he underwent periodic evaluation and treatment for the back pain.  On examination, he reported pain in the lumbar region at rest described as constant and dull in nature and 5 out of 10 in severity; he denied any weakness, stiffness, or fatigability in the lumbar region at rest.  The pain was located in the low back area and did not radiate to the buttocks or his extremities; he denied any weakness or numbness in the lower extremities.  He used a cane for mobility, stating that the cane helped the low back disability to some degree.  He reported that he also wore a back brace during flare-ups of the lumbar spine, stating that the back brace helped to some degree.  He did not use crutches or a walker.  He took Motrin 3 times per week as needed, with some relief and no side effects.  He was employed as a clerk for the Army; he stated that he was able to perform his occupation despite his lumbar spine disability but with some limitations, such as avoiding sitting for more than one hour or lifting objects weighing more than 10 pounds while at work to prevent a flare-up.  His activities of daily living were not affected by his lumbar spine disability.

On physical examination, the Veteran had a normal erect posture and a mildly antalgic gait.  There was no pain or tenderness in the lumbar spine.  There was mild loss of lumbar lordosis.  The muscle tone in the low back area was normal and there was no muscle atrophy.  There was mild paravertebral spasm in the low back area.  There was absence of weakness and paresthesias in both lower extremities.  Active and passive range of motion of the lumbar spine was 0 to 30 degrees forward flexion, 0 to 10 degrees extension, 0 to 10 degrees lateral flexion bilaterally, and 0 to 20 degrees rotation bilaterally.  The Veteran experienced mild pain on motion with forward flexion from 20 to 30 degrees, with extension from 0 to 10 degrees, with lateral flexion from 0 to 10 degrees bilaterally, and with rotation from 10 to 20 degrees bilaterally; the examiner noted that the range of motion of the lumbar spine on examination was inconsistent with the Veteran's clinical findings.  With repetitions, there was no additional loss of function of the lumbar spine from pain, fatigue, weakness, or lack of endurance.  The Veteran reported experiencing flare-ups of the lumbar spine with change in temperature, especially cold and damp weather, climbing more than one flight of stairs, lifting objects weighing more than 10 pounds, frequent bending, walking for more than half a mile, standing for more than 10 minutes, lying in a supine position for more than 4 hours, and when getting in and out of bed.  He stated that during flare-ups, the pain in the lumbar region was 8 out of 10 in severity; alleviating factors included resting and lying down for an hour, applying a heating pad to the lumbar region for 20 minutes, taking a hot shower for 20 minutes, and taking Motrin.  He reported having flare-ups of the lumbar spine 4 times per week and lasting for about 2 hours in duration.  The examiner opined that the Veteran had an additional 30 percent limitation of function in his daily activities during flare-up of the lumbar spine disability.  A neurologic examination was normal.  The examiner noted that, in the previous 12 months, the Veteran had not had any incapacitating episodes that required complete bedrest, moist heat, and medication use prescribed by a physician for the lumbar spine disability, and he had not had any bowel or bladder complaints due to the lumbar spine condition.  The examiner cited an October 1996 X-ray showing a normal lumbosacral spine, and a March 2005 X-ray showing mild disk space narrowing at the L3-L4 level.  The diagnoses included mild chronic lumbosacral strain and mild disk space narrowing at L3-L4; the examiner opined that the Veteran's mild chronic lumbosacral strain was at least as likely as not secondary to intervertebral disk syndrome, and the range of motion of the lumbar spine was consistent with clinical findings.

Based on these findings, a May 2012 rating decision granted a 40 percent rating for chronic lumbosacral strain/sprain with intervertebral disc syndrome, effective April 18, 2011 (the date of the VA examination showing that the criteria for the higher rating were first met).

While the Veteran has reported chronic back pain and stiffness, at no time prior to the April 18, 2011 VA examination was there definitive evidence of forward flexion of the thoracolumbar spine limited to 30 degrees or less or of ankylosis of the entire thoracolumbar spine, even when taking into account additional loss of motion due to pain, fatigue, weakness, or lack of endurance.  In this regard, it should be noted that normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, Plate V.  As the symptoms and associated impairment of function of the low back disability prior to April 18, 2011 fall squarely within the parameters of the criteria for the 20 percent rating assigned, and never meet (or approximate) the criteria for the next higher (40 percent) rating under the General Formula, a rating in excess of 20 percent under the General Formula criteria is clearly not warranted for that time period.  

Additionally, at no time throughout the evaluation period has there been any evidence of unfavorable ankylosis of the entire thoracolumbar spine, or any ankylosis of the spine at all.  As the symptoms and associated impairment of function of the low back disability from April 18, 2011 fall squarely within the parameters of the criteria for the 40 percent rating assigned, and never meet (or approximate) the criteria for the next higher (50 percent) rating under the General Formula, a rating in excess of 40 percent under the General Formula criteria is clearly not warranted at any time.  
As is noted above, lumbosacral disc disease may be alternatively rated based on incapacitating episodes.  While the Veteran has reported that he has had up to six incapacitating episodes in one year lasting three days each, there is no evidence (and the Veteran does not allege otherwise) that he has ever been placed on bedrest prescribed by a physician for his low back disability.  Therefore, there is no basis for applying the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes at any time throughout the evaluation period.  

Notably, neurological manifestations of lumbosacral disc disease are separately rated under an appropriate Code (and such rating is to then be combined with the rating under the General Formula, addressed above).  The Board notes the Veteran's reports that he has experienced pain radiating down the lower extremities.  However, on VA examination, neurologic examinations were consistently normal, there was no evidence of radiculopathy, and no other neurological manifestations were noted or alleged.  Therefore, a separate rating for neurological manifestations of the low back disability is not warranted at any time.

Furthermore, the record does not include any evidence of a distinct period of time when the symptoms of the Veteran's low back disability exceeded what is encompassed by the 20 percent and 40 percent ratings assigned, and therefore a further "staged" increased rating is not warranted.  

The preponderance of the evidence is against this claim; therefore, the appeal in the matter must be denied.

Right knee disability

The RO rated the Veteran's service-connected right knee disability by analogy, having selected Code 5259 (for cartilage, semilunar, removal of, symptomatic) as the most appropriate analogous Code.  See 38 C.F.R. § 4.20.  The Board (noting that Codes 5013 through 5024, except for Code 5017, are rated under the same criteria) finds that designation appears appropriate, and that an alternative rating under Codes 5257, 5260, or 5261 would also be appropriate.   

Under Code 5259, the disability is rated 10 percent for being symptomatic.  38 C.F.R. § 4.71a.  Under Code 5260, limitation of knee flexion warrants a 20 percent rating when limited to 30 degrees, a 10 percent rating when limited to 45 degrees, and a 0 percent rating when limited to 60 degrees (or lesser limitation).  Id.  Under Code 5261, limitation of knee extension warrants a 20 percent rating when limited to 15 degrees, a 10 percent rating when limited to 10 degrees, and a 0 percent rating when limited to 5 degrees (or to a lesser degree).  Id.  

Knee disability may also be rated under Code 5257, based on recurrent subluxation or lateral instability.  Under Code 5257, a 10 percent disability rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent disability rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent disability rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  

Under Code 5003 (for degenerative arthritis) a 10 percent (maximum) rating may be assigned for X-ray confirmed arthritis of a joint where there is limitation of motion/painful motion, but with limitation less than required for a 10 percent rating under the Code for evaluating the specific joint.  38 C.F.R. § 4.71a.

Consideration of other diagnostic codes for rating knee disability (5256, 5258, 5262, 5263) is inappropriate in this case as the Veteran's right knee disability does not include the pathology required in the criteria for those Codes (ankylosis, dislocated semilunar cartilage, malunion or nonunion of tibia or fibula, or genu recurvatum).  38 C.F.R. § 4.71a.  

The Veteran's claim for an increased rating was received in February 2004.  The relevant period for consideration in this appeal begins one year prior to that submission (i.e., in February 2003).  There is no medical evidence of record regarding the status of the Veteran's right knee disability from February 2003 to March 2004.

On March 2004 VA treatment, the Veteran complained of severe chronic bilateral knee pain; a previous history of arthroscopy of the right knee was noted.  X-rays of the right knee showed no significant abnormalities; a minimal osteophyte was present on the inferior aspect of the patella.  The assessment was degenerative joint disease of the knee.

On April 2004 VA treatment, the Veteran reported that his longstanding anterior knee pain was aggravated by kneeling and squatting.  He reported that, after sitting for extended periods of time, he could not stand up and walk immediately as he experienced stiffness and anterior knee discomfort.  He reported experiencing intermittent clicking in the knee.  On physical examination, no effusion was noted to the knee.  Patellofemoral crepitance was noted as well as tenderness to palpation of the medial and lateral patellar facets.  There was no medial or lateral joint line tenderness to palpation.  No collateral ligament instability was seen to varus/valgus stress, and Lachman's and McMurray's signs were negative.  Active range of motion was 125 to 0 degrees.  The impression was retropatellar pain syndrome.

On April 2004 VA examination, the Veteran reported taking Naprosyn for his knee condition.  He reported having difficulty ambulating for more than one block at a time and using a cane to help him ambulate.  He was noted to have a history of degenerative joint disease of the right knee.  On physical examination, range of motion of the right knee demonstrated a maximum extension of 5 degrees to maximum flexion of 95 degrees.  Drawer sign, grind sign, and McMurray's sign were each negative, and there was no laxity of the joint.  The diagnostic impression was degenerative joint disease of the right knee.  The examiner noted that the Veteran demonstrated evidence of reduced endurance, particularly regarding the right knee disability, and he was prone for progression of his symptoms although it was not possible for the examiner to predict the amount of dysfunction in the future.

An April 2004 MRI of the right knee found no evidence of frank meniscal tear or tendon and ligament injury; diffuse inflammatory and edematous changes; prepatellar bursitis; and a probable medial ganglion cyst.  It was noted that extension of the inflammatory changes associated with the ganglion cyst may be from a prior rupture or recent soft tissue injury.

Based on these findings, the June 2004 rating decision on appeal continued a 10 percent rating for status post arthroscopic surgery of the right knee with degenerative changes.

On July 2004 VA treatment, the Veteran reported a one year history of increased right knee pain.  He was noted to have a previous arthroscopy for "arthritis" in the early 1990s, with relief for many years, although there was now intermittent pain and swelling, with occasional popping.  He reported minimal relief with NSAIDs.  On physical examination, no effusion or ligament instability was noted.  There was full painless range of motion without crepitation.  McMurray's test was negative.  An MRI of the right knee was noted to show a medial cyst, possibly meniscal; meniscal degeneration, and minimal cartilage degeneration.

On January 2008 VA examination, the Veteran reported that he worked as a supply technician for the Department of Defense and had missed no time from work due to his right knee disability.  His job required him to be up and around and was not a strictly sit-down job.  He reported that he had been told the knee would eventually have to be replaced.  He reported that the knee was stiff after overnight recumbency and worsened as the day went on with continued weightbearing.  He experienced no spontaneous flare-ups of right knee pain, with the knee pain worsening only on provocation.  He could not run or jog, but had no difficulty meeting the mobility demands of his job.  The examiner noted that no assistive devices had been prescribed and opined that the Veteran's activities of daily living were not affected by the right knee disability.  

On physical examination, the Veteran's gait (without any assistive devices) was entirely normal.  The right knee demonstrated no laxity and looked normal, with no buckling history.  Extension was to 0 degrees, with reported painful motion throughout.  Flexion was to 50 degrees, with painful motion reported throughout; at 50 degrees, the Veteran experienced enough discomfort that he preferred not to flex the knee any further.  He was capable of 3 repetitions of the ranges of motion, with quick motion on extension and slow motion on flexion.  On repetition, the ranges of motion were not additionally limited by pain, fatigue, weakness, or lack of endurance.  The examiner noted that the Veteran had not had any surgery to the right knee since the orthoscopic surgery in service in 1992.  The diagnosis was posttraumatic osteoarthritis of the right knee.

On August 2009 VA examination, the Veteran reported that he was working a desk job, mainly doing work on a computer.  He reported injuring his right knee in service and undergoing arthroscopic surgery in 1991; the examiner noted that surgical findings (as cited on August 1997 evaluation) included chondromalacia, anterior horn right medial meniscus tear, and debridement of the medial femoral condyle.  The examiner noted that March 2009 X-rays of the right knee showed minimal spurs of the tibial spines bilaterally, with what appeared to be small bilateral suprapatellar effusions; the examiner opined that the X-rays showed minimal degenerative joint disease, therefore no additional X-rays were indicated.  The Veteran reported intermittent right knee pain that was present most of the time.  He reported using a knee brace with straps (which he was not wearing on examination); he stated that he used the brace only if he would be walking a half a mile or more.  He used a cane for balance and support especially when getting in and out of a car; the examiner noted that the Veteran was able to walk approximately 10 feet without needing the cane for balancing every step.  The Veteran reported that he was able to perform all of the occupational responsibilities of his job in spite of the knee disability, although sitting at his work station for more than 1 hour would cause increased knee pain and he had to get up and stretch, causing his work efficiency to be slightly reduced.  He reported being unable to walk more than half a mile even with the knee brace, as walking that distance caused increased pain.  He also minimized going up and down stairs as it caused increased knee pain, as did standing for more than 10 minutes.  He reported that the knee would frequently lock, and he used the cane to prevent this.  He reported having increased pain with rainy weather.  He avoided taking medications, but did have a prescription for Motrin (which he took occasionally, approximately 4 pills per week).  The examiner noted that the Veteran had been seen numerous times for physical therapy for his low back pain but no notes documenting physical therapy for the right knee disability were found.

On physical examination, the Veteran's gait was slightly antalgic, with the Veteran favoring his right knee.  He walked with a cane after the first 10 feet when he carried the cane; he walked a total of approximately 125 feet.  The right knee had small but definite effusion; there was no warmth to the effusion.  There was tenderness to palpation over the left medial knee at the level of the proximal tibia.  The range of motion was from 0 to 25 degrees.  After repetitive use, with the Veteran demonstrating considerable discomfort, the range of motion was from 0 to 45 degrees.  The examiner noted that these were the ranges of motion to the onset of pain; the Veteran reported he had no pain at the start of the examination, therefore after repetitive use the range of motion was actually increased and was not in fact decreased by pain, fatigue, weakness, or lack of endurance.  The examiner noted that the Veteran was observed during portions of the examination to be seated in a chair with knee flexion markedly greater than 25 degrees, at times estimated anywhere between 75 and 90 degrees, and at other times closer to 25 to 30 degrees.  The examiner opined that the variability in the informal examination of the range of motion, even though not measured directly with a goniometer (because it was by definition an informal examination), better approximated the range of motion than the formal range of motion testing.  There was no demonstrable joint instability of the right knee, as Lachman's and McMurray's tests were negative, and there was no crepitation with passive range of motion of the knee.  The diagnosis was minimal degenerative joint disease of the right knee, confirmed by X-rays.

On February 2010 VA examination, the Veteran reported constant right knee pain, and was wearing a knee brace.  He reported he took 800 milligrams of Motrin twice per day, approximately 4 times a week.  He had a cortisone injection to the knee in November 2009 that resulted in a decrease of pain.  He reported that using the knee brace had been helpful for support of the knee, and he continued to use a cane consistently when walking.  He used the cane for walking from the waiting area to the examining office, a distance of approximately 125 feet; however, after the examination he was observed walking down the hall approximately 40 feet, carrying the cane in his hand instead of using it.  The Veteran reported that he was able to perform all of the responsibilities for his occupation.  He continued to be unable to walk more than half a mile due to increased pain, and he minimized going up and down stairs due to increased pain.  Standing for more than 10 minutes caused increased knee pain as well, and he had to be very careful with getting in and out of his car due to increased knee pain with the change of position.  He reported that the knee locked approximately once per month and the knee also buckled approximately once per month.  He reported having flare-ups with increased pain with rainy weather.  

On physical examination, a knee brace was in place.  The Veteran's gait was essentially normal with the brace in place and using the cane on walking to the examining office.  The gait was observed to be essentially normal after exiting the examining office.  After removing the brace, the knee was tender to palpation over the joint line, both medially and laterally.  There was no effusion in the right knee, and the knee was not warm.  The range of motion of the knee was from 0 to 85 degrees; after repetitive use, the range of motion was from 0 to 70 degrees.  There was no demonstrable instability in the right knee; Lachman's and McMurray's tests were negative, and there was no crepitation with passive range of motion of the knee.  The diagnoses included degenerative joint disease of the right knee, and status post arthroscopic surgery of the knee (with findings of chondromalacia and anterior horn right medial meniscus tear).

Additional VA and private treatment records from separation from service through January 2011 show symptomatology largely similar to that shown on the VA examinations described above.

At the January 2011 Travel Board hearing, the Veteran testified that his right knee disability had gotten worse since the February 2010 VA examination.  He testified that he kept a cane with him all of the time, and he had a knee brace that helped relieve some tension on the leg.  He testified that the right knee would lock up once to twice a week and would sometimes "go out", which would take about 15 minutes to recover; he testified that the knee would lock or give out about 20 to 30 times per year.  He testified that he had physical therapy for the knee "here and there" but it was only getting worse over time.

In March 2011, the Board remanded the matter to afford the Veteran a new VA examination to assess the current severity of the right knee disability.  On April 2011 VA examination, the Veteran reported that he had had persistent right knee pain since his discharge from service.  He reported that he was involved in two automobile accidents since service, in 1999 and in 2008, and he had continued to have persistent right knee pain since these accidents.  He complained of pain in the right knee at rest, described as constant and dull in nature and rated at 7 out of 10 in severity.  He denied any weakness, stiffness, or fatigability in the knee at rest.  He reported that the knee gave out once per month and also locked once per month.  The Veteran reported he took Motrin 3 to 4 times per week for the right knee with some relief and no side effects.  He reported he wore a knee brace and used a cane, both of which helped to some degree; he did not use crutches or a walker.  He was able to perform his occupation as a clerk for the Army despite the right knee disability with some limitations, such as avoiding lifting objects weighing more than 10 pounds while at work to prevent a flare-up of the knee.  The examiner opined that the Veteran's activities of daily living were not affected by the right knee disability.

On physical examination, flexion of the right knee was from 0 to 60 degrees, and extension was to 0 degrees.  The Veteran experienced mild pain on motion of the right knee joint at the end of flexion from 50 to 60 degrees and a the end of extension at 0 degrees; the examiner noted that the Veteran's range of motion was inconsistent with the clinical findings.  With repetition, there was no additional loss of function of the right knee joint due to pain, fatigue, weakness, or lack of endurance.  The Veteran reported experiencing flare-ups of the right knee with change in temperature, especially cold and damp weather, lifting objects weighing more than 10 pounds, standing for more than half an hour, walking for more than half a mile, and kneeling for more than 5 minutes; he stated that he could not run at all without a flare-up of the right knee.  He stated that during flare-ups, the pain in the knee was 10 out of 10 in severity, alleviated by resting and elevating the knee for approximately an hour, using warm soaks for the knee for 30 minutes, and taking Motrin.  He reported having flare-ups of the knee 3 to 4 times per week and usually lasting for about 2 hours in duration.  The examiner opined that the Veteran had an additional 30 percent limitation of function of his daily activities during flare-ups of the right knee disability.  The examiner noted that at the time of examination, the Veteran's right knee was clinically stable; drawer sign and McMurray's sign were negative, there was no swelling or tenderness in the knee joint, there was no laxity present in the knee joint, and there was no crepitation on active and passive range of motion of the right knee joint.  The Veteran had a mildly antalgic gait.  The diagnosis was mild chronic right knee strain, which the examiner noted was secondary to mild patellofemoral syndrome as noted in a July 1997 X-ray of the right knee in service.

The objective evidence outlined above does not support the Veteran's claim for an increase in the rating assigned for his right knee disability.  The treatment and examination reports do not show limitation of flexion to 30 degrees (so as to warrant a 20 percent rating under Code 5260) or limitation of extension by 15 degrees (so as to warrant a 20 percent rating under Code 5261), even with factors of pain and use (repetitive motion) considered, for the right knee.  Likewise, extension limited to 10 degrees with flexion limited to 45 degrees is not shown.  In this regard, the Board notes that while formal range of motion studies on August 2009 examination appeared to show limitation of motion warranting increase, such restriction was not present on "informal" examination (i.e., by observation of the  Veteran's activities).  Consequently, the examiner indicated that the findings on formal range of motion studies did not represent a true disability picture.  Accordingly, a rating in excess of 10 percent for the knee under either Code 5260 or 5261 (or based on a combination of ratings under these two codes) is not warranted.   

The Board has also considered the possibility of separate ratings for limitation of motion and for subluxation/instability.  Such separate ratings may be awarded where there is both (X-ray evidenced) arthritis and instability of a knee.  See VAOPGCPREC 23-97 (1997).  However, no examination has found subluxation or lateral instability, despite the Veteran's .accounts of giving way, and his use of a brace.  Objectively, all testing for ligamentous laxity has been negative.  Without any objective support, such accounts are self-serving and deemed not credible.  Consequently, a separate compensable rating for instability would be inappropriate.

In summary, the schedular criteria for the next higher, 20 percent, rating for right knee disability were not met at any time during the appeal period, and such rating is not warranted.  

In deciding these increased rating claims, the Board has considered the Court's holding in Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to increased evaluations for separate periods based on the facts found during the appeal period.  As noted above, there is no evidence that the Veteran's service-connected low back or right knee disabilities had manifestations warranting increased ratings at any time during the appeal period.  

Regarding both of the increased rating claims on appeal, the Board has considered whether either of these matters should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111 (2008), the U.S. Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

Here, the symptoms of, and impairment of function resulting from, the Veteran's service-connected low back disability fall squarely within the criteria for the 20 percent and 40 percent schedular ratings assigned; similarly, the symptoms and impairment resulting from the Veteran's right knee disability fall squarely within the criteria for the 10 percent schedular rating assigned.  The record does not reflect (or suggest) any symptoms/impairment of these disabilities not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted for either of the claims on appeal.   

Finally, the Veteran works as a clerk for the Army, and the matter of a total rating based on unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

Service connection for prostatitis is denied.

A rating in excess of 20 percent for low back disability prior to April 18, 2011 is denied; a rating in excess of 40 percent for the low back disability for any period of time since is denied.

A rating in excess of 10 percent for right knee disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


